NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0388n.06

                                        Nos. 22-5260/5261
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS                          Sep 29, 2022
                               FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk
                                                          )
 DAVID ERMOLD; DAVID MOORE (22-5260),
                                                          )
 JAMES YATES; WILL SMITH (22-5261),                       )
        Plaintiffs-Appellees,                             )       ON APPEAL FROM THE
                                                          )       UNITED STATES DISTRICT
        v.                                                )       COURT FOR THE EASTERN
                                                          )       DISTRICT OF KENTUCKY
 KIM DAVIS, Individually,                                 )
                                                          )                              OPINION
        Defendant-Appellant.
                                                          )




Before: GRIFFIN, WHITE, and BUSH, Circuit Judges.

       GRIFFIN, Circuit Judge.

       Over three years ago, we considered whether plaintiffs, two same-sex couples who sought

to marry in Rowan County, Kentucky, pleaded a plausible case that Kim Davis, then-Rowan

County Clerk, violated their clearly established right to marry when she declined to issue marriage

licenses based on her belief that same-sex marriage was immoral. They did, meaning Davis was

not entitled to qualified immunity at the motion-to-dismiss stage. Ermold v. Davis, 936 F.3d 429,

432 (6th Cir. 2019). At the summary-judgment stage, discovery proved the facts plaintiffs pleaded.

Thus, Davis is still not entitled to qualified immunity, and we again affirm the district court.

                                                  I.

       The basic facts of this case have not changed since the last time it was before us:

       In the summer of 2015, Kim Davis was the County Clerk for Rowan County,
       Kentucky. One of her responsibilities was to issue marriage licenses. But same-
       sex marriage offended her religious beliefs, so when the Supreme Court recognized
Nos. 22-5260/5261, Ermold, et al. v. Davis


       a constitutional right to same-sex marriage in Obergefell v. Hodges, [576 U.S. 644]
       (2015), Davis took matters into her own hands.

       One day after the Supreme Court released Obergefell, Davis stopped issuing
       marriage licenses. She didn’t discriminate against same-sex couples, though; she
       stopped issuing licenses altogether. That meant that when plaintiffs—two same-
       sex couples who lived in Rowan County—sought marriage licenses from the
       Clerk’s Office, they couldn't get them.

       With a constitutional right to marry yet no ability to obtain marriage licenses within
       Rowan County, plaintiffs sued Davis in her individual capacity and in her official
       capacity as County Clerk. One of the couples also sued the County. Plaintiffs
       sought damages for Davis’s violation of their right to marry.

                                                ***

       Davis then moved to dismiss the complaints, arguing that sovereign immunity
       shielded her from suit in her official capacity and that qualified immunity shielded
       her from suit in her individual capacity. The district court sided with plaintiffs on
       the qualified-immunity issue (ruling that the doctrine didn’t shield her) and with
       Davis on the sovereign-immunity issue (ruling that the doctrine did).

Id. at 432–33. On appeal, we affirmed both rulings. Id. at 438.

       The case then returned to the district court for discovery, during which Davis confirmed

key facts. She was the Rowan County Clerk in 2015, and she knew that the Supreme Court was

considering Obergefell that summer. Davis sought a marriage-license accommodation from the

state legislature because of her firmly held religious belief that marriage exists exclusively between

one man and one woman, but the legislature did not act on her request.

       Davis became aware of the Supreme Court’s decision in Obergefell the day it was released.

That same day, then-Governor Steve Beshear wrote a letter to county clerks addressing the

decision and explaining that, effective that day, Kentucky would recognize same-sex marriages.

Beshear encouraged the clerks to “consult with your county attorney on any particular aspects

related to the implementation of the Supreme Court’s decision.” Davis read and understood that




                                                 -2-
Nos. 22-5260/5261, Ermold, et al. v. Davis


letter, and she spoke to the Rowan County Attorney, who advised her that she “had to issue the

license[s].”

       Despite these instructions, Davis directed employees of her office to “stop[] issuing a

license to everybody.” It was her decision to implement this policy in Rowan County, not anyone

else’s, and she implemented the policy in direct response to the Obergefell decision.

       The Yates plaintiffs tried to obtain a marriage license from the Rowan County Clerk’s

office five times but were denied each time. The Ermold plaintiffs tried three times and were

equally unsuccessful. On the Ermold plaintiffs’ final attempt, Davis explained that she could not

issue them a license “under God’s authority.” Eventually, both sets of plaintiffs were issued a

marriage license by a Rowan County Deputy Clerk while Davis was in jail for contempt of court.

       The district court concluded that this discovery proved Davis violated plaintiffs’ clearly

established right to marry by denying their repeated requests for marriage licenses. Accordingly,

the court found that Davis was not entitled to qualified immunity. It went on to grant summary

judgment in plaintiffs’ favor on the merits of their claims, but left the amount of damages owed to

be decided by a jury. Davis now appeals the denial of qualified immunity.

                                                 II.

       We review the district court’s ruling that Davis is not entitled to qualified immunity de

novo. Shanaberg v. Licking Cnty., 936 F.3d 453, 455 (6th Cir. 2019).

       Qualified immunity shields public officials from personal liability under 42 U.S.C. § 1983

unless they “violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). To determine

whether a defendant is entitled to qualified immunity, we must ask two questions: (1) “whether

the facts that a plaintiff has . . . shown . . . make out a violation of a constitutional right,” and


                                                -3-
Nos. 22-5260/5261, Ermold, et al. v. Davis


(2) “whether the right at issue was ‘clearly established’ at the time of [the] defendant’s alleged

misconduct.” Pearson v. Callahan, 555 U.S. 223, 232 (2009) (citation omitted).

       Recall that plaintiffs alleged that “(1) the Fourteenth Amendment guarantees them the

right, as same-sex couples, to marry; (2) they sought marriage licenses from Davis, whom

Kentucky tasked with issuing those licenses; (3) under Kentucky law, they qualified for licenses;

and (4) Davis refused to license them.” Ermold, 936 F.3d at 435. That was enough to establish

an alleged violation of a constitutional right. Id. As the district court recognized and as we have

outlined above, those facts were proven in discovery, so plaintiffs have not only “alleged” but also

now “shown” that Davis violated their constitutional right to marry. Cf. Pearson, 555 U.S. at 232.

And, as we held three years ago, that right was “clearly established in Obergefell.” Ermold, 936

F.3d at 437. Therefore, the district court correctly determined that Davis is not entitled to qualified

immunity.

       To the extent that Davis seeks to inject other issues into this appeal—largely based on the

allegation that her First Amendment rights were violated—we cannot consider them at this

juncture. Our jurisdiction is limited to considering “the legal issues that the [district court’s]

decision resolves in the course of denying qualified immunity—not other unrelated issues.”

DeCrane v. Eckart, 12 F.4th 586, 601–02 (6th Cir. 2021). We have now done so, and we may go

no further.

       Davis resists this conclusion by requesting that we exercise our “pendent appellate

jurisdiction” over her arguments because they are “inextricably intertwined” with the qualified

immunity analysis. See id. at 602. We disagree. Qualified immunity asks only two questions:

did Davis violate plaintiffs’ constitutional rights, and if so, were those rights clearly established?

It does not ask whether Davis had a justification for taking the action (or, as here, inaction) that


                                                 -4-
Nos. 22-5260/5261, Ermold, et al. v. Davis


violated plaintiffs’ constitutional rights. But that is exactly what Davis asks us to adjudicate:

whether she has an affirmative “free exercise defense under the First Amendment” for her decision

not to issue marriage licenses. Such a defense is not intertwined with qualified immunity; rather,

it “can be effectively reviewed after a final judgment.” Campbell v. Cheatham Cnty. Sheriff’s

Dep’t, --- F.4th ---, 2022 WL 3714606, at *2 (6th Cir. Aug. 29, 2022); see also DeCrane, 12 F.4th

at 602 (noting that a defense was not intertwined because “resolution of the immunity issue [did]

not affect the defense’s viability”). Therefore, we lack jurisdiction to consider her arguments.

                                                III.

       For these reasons, we affirm the judgment of the district court.




                                                -5-